Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Bujold on 1/29/2021.
The application has been amended as follows:  	In Claim 1, line 3: REPLACE “an outer grinding surface substantially” WITH -- an outer grinding surface-- 	In Claim 6, line 2-3: REPLACE “a main body having an outer surface in the form of a circular cylinder jacket” WITH -- a main body having said outer grinding surface in the form of the circular cylinder jacket --Amend the following claims as follows: 	7. A grinding machine for the foodstuffs and feedstock industry, comprising a rotor according to claim 1, a rotor housing with an inlet and an outlet for a product that is to be ground and for the product that has been ground, respectively, and a drive for driving the rotor (1), 
            wherein the rotor is directly driven.

which coaxially surrounds the rotor, and a distance between the chamber wall and grinding surface is between 15 and 25 mm.

            9. The grinding machine according to claim 8, wherein the chamber wall is provided with a plurality of air passage openings.

            10. The grinding machine according to claim 8, wherein the chamber wall is provided with protruding braking strips and backup strips, which extend 

            11.  The grinding machine according to claim 7, further comprising an air extraction device.
        
            13. An assembly comprising: an air extraction casing; the and a rotor that can be driven and that is surrounded by a chamber wall provided with air passage openings, the air extraction casing comprising a lateral surface, which can be arranged around the chamber wall and can be fluidically connected to an air extraction device in order to generate a negative pressure, wherein a radial distance 

            14. The assembly 

            15. The assembly 

            CANCEL Claims 16-19

Add the following new claims 20-22:
            20. (NEW)  The assembly according to claim 13, wherein the chamber wall is in the form of a circular cylinder jacket which coaxially surrounds the rotor, and a distance between the chamber wall and the grinding surface of the rotor is between 15 and 25 mm.

            21. (NEW) The assembly according to claim 13, wherein the chamber wall is provided with protruding braking strips and backup strips, which extend parallel with or in a manner running coaxially around the rotor axis, and the braking strips are adjustable, such that a protrusion relative to the chamber wall can be adjusted between 4 mm and 10 mm.

.
Election/Restrictions
Claim 1 is allowable. In view of the amendments made above, the restriction requirement, as set forth in the Office action mailed on 6/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-11, 13-15, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:Applicant’s arguments are persuasive to overcome the previous rejections and the claims are deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726